Citation Nr: 0432120	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of frostbite of 
the hands and feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1953 to October 1956.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2003 the 
veteran testified at a Decision Review Officer (DRO) hearing; 
a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  In a September 1999 decision the Board denied the 
veteran's claim seeking to establish service connection for 
frostbite of the hands and feet based essentially on findings 
that his accounts of cold injuries were inconsistent, and 
that the preponderance of the evidence was against a finding 
that his nerve impairment was, indeed, related to frostbite 
in service.  

2.  Evidence received since the September 1999 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim; does not tend to show that the 
veteran had frostbite in service or that his claimed 
disability is indeed a residual of frostbite of hands and 
feet in service; and considered by itself or together with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
for service connection for residuals of frostbite may not be 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
claims were considered on the merits and the veteran was 
provided a copy of the decision denying his claim.  In the 
December 2002 decision, in an April 2003 statement of the 
case (SOC), in an October 2003 supplemental statement of the 
case (SSOC), and in an SSOC issued in February 2004, he was 
notified of the evidence necessary to substantiate his claim, 
and of what was of record.  By correspondence in November 
2002 (prior to the decision on appeal) he was notified of the 
provisions of VCAA and how it applied to his claims.  The 
November 2002 letter explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While the VCAA letter did 
not advise the veteran verbatim to submit everything he had 
pertinent to the claim, it advised him that new and material 
evidence was required to reopen the claim, what type of 
evidence would be new and material, and that he should submit 
(or identify for VA to obtain) such evidence.  In essence, 
this was equivalent to advising him to submit everything he 
had pertinent to the claim.

Although the November 2002 letter provided the veteran with 
an outdated definition of "new and material" evidence, he 
is not prejudiced by such omission as he was advised of the 
new definition in the April 2003 SOC.  

In March 1998 VA attempted to obtain relevant records from 
the Social Security Administration (SSA).  In April 1998, SSA 
notified VA that such records were destroyed.  All other 
identified pertinent records have been obtained.  The duties 
to provide an examination or obtain a medical opinion do not 
attach until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4).  The duty to assist requirements are 
substantially met.  The veteran is not prejudiced by the 
Board's proceeding with review of the matter on the merits at 
this point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

In a September 1999 decision, the Board denied the veteran's 
claim seeking service connection for residuals of frostbite 
of the hands and feet, finding that he did not have residuals 
of frostbite that were attributable to service.  He did not 
appeal that determination, and it became final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

Service personnel records show that the veteran served in 
Korea from October 1954 to July 1955.  Pertinent evidence of 
record at the time of the September 1999 decision included 
the veteran's service medical records (SMRs), which do not 
show a cold exposure injury or any residuals of frostbite.  
The veteran was seen in California in March 1954 for a 
complaint of pain involving both ankles.  He stated that the 
pain was worse in the cold, damp weather, or after walking 
several blocks.  An x-ray of the feet, ankles, and lower legs 
was negative for bone or joint pathology.  There was no 
swelling or effusion of any joint and there were no positive 
physical findings other than a purplish cyanosis with slow 
capillary circulation.  The examiner remarked that this was 
"undoubtedly" on a nervous tension basis.  Clinical 
evaluation on service separation examination in September 
1956 revealed no abnormalities of the hands or feet.  

On November 1956 VA examination, the veteran did not mention 
cold injury in service.  Cardiovascular and neurological 
evaluations were normal.  The veteran reported low back and 
left hip pain which he related to a fall from a truck.  There 
was no diagnosis of cold injury residual disability.

November 1958 VA neurological examination showed equal and 
active reflexes. On testing of skin sensation, there was a 
definite, diminished sensation over the medial aspect of the 
left foot.  A foot disability was not diagnosed.  

VA Hospital reports in June 1958 show that an examination of 
the feet during hospitalization was within normal limits.  
Peripheral pulses were good and bilaterally equal.  There was 
no diagnosis of foot disability.  

An August 1963 statement from the veteran's private physician 
indicated that the veteran's reported history included 
frostbite of the leg in Korea with recurrent swelling of 
feet.  The statement reported that an examination of the 
extremities included a "plus one pitting edema, mild less 
than plus one" and a neurological examination was normal 
(Romberg test was negative; finger finger test was normal; 
nose finger test was normal).  The diagnosis included "post 
frostbite reaction." 

On a December 1997 examination, the veteran reported that 
while in Korea in the wintertime, from 1953 to 1954, he drove 
an ambulance and had to lift wounded soldiers without gloves.  
He alleged that as a result he developed frostbite in his 
hands and his feet.  He indicated that he sought treatment at 
a base hospital, but was told that he needed no special 
medication or treatment.  The examiner opined that the 
veteran,

"has a sensory neuropathy and motor 
neuropathy, and he has a history of 
multiple sclerosis, and these two may 
be associated with.  With the frostbite 
claim, it shouldn't be that extensive 
of sensory and motor neuropathy because 
of frostbite.  Frostbite is a local 
destruction and after frostbite, the 
neuropathy should be limited to that 
area only." 

The diagnoses included peripheral neuropathy and a history of 
multiple sclerosis.  There was no diagnosis of cold injury 
residual disability. 

On April 1998 VA examination the veteran claimed that after 
his frostbite in 1953, he was given pain medication for his 
symptoms and sent to the 8th Army Hospital in Seoul, South 
Korea.   The examiner opined that "the peripheral neuropathy 
that this [veteran] is experiencing is secondary to the cold 
injury exposure.  At the same time the episodes of multiple 
sclerosis [have] partially contributed to the worsening of 
the symptoms."  

September 1998 VA electromyographic (EMG) testing was 
interpreted as showing findings "consistent with a mild 
peripheral polyneuropathy due to his frostbite with w very 
mild, probably old ulnar [disability] superimposed."

In February 1999, the veteran testified at a Travel Board 
hearing that he developed frostbite in Korea after he was 
required to wade out into deep water in a paddy to rescue 
soldiers and carry them to an ambulance.  

In May 1999 the case was referred to VA Medical Center (VAMC) 
in Tampa, Florida for a medical expert opinion.  In July 
1999, the medical expert indicated that the records he 
reviewed showed no complaints of frostbite or treatment in 
service or at the time of separation examination.  In 1963, a 
private physician commented on a frostbite injury 
(documented) by history only.  On this basis it was 
"unlikely that there was any cold injury in the first place, 
particularly since there was mention of it by the veteran for 
seven years following discharge."  The examiner stated that 
there was little in the way of medical information to 
establish and etiology for the neuropathy, but noted that 
occlusive vascular disease, multiple sclerosis, and nerve 
compression were all possibilities.  

Pertinent medical evidence added to the record since the 
September 1999 Board decision includes an October 2000 record 
from VA North Texas Health Care System in which the veteran 
reported a history of numbness and tingling in both hands and 
feet from a frostbite injury in Korea.  The October 2000 
record includes results from an EMG that reveals polysensory 
neuropathy consistent with old frostbite neuropathy.  A 
January 2003 report included objective findings of a nodule, 
cyst, or swelling over the left metacarpophalangeal joint, 
digit I.  The left hand was red over the volar surface (where 
the veteran indicated he had frostbite).  A December 2002 EMG 
consult found that electrodiagnositic evidence was suggestive 
of polyneuropathy with unknown etiology.  A clarification of 
the resident's notes in February 2003 indicated that the 
veteran likely has mild left carpal tunnel syndrome.  Right 
carpal tunnel syndrome was severe because there is median 
sensory and motor (across the wrist) slowing as well as 
chronic axonal changes noted on EMG testing.  This [CTS] 
diagnosis is made more difficult as the veteran also has a 
peripheral neuropathy, which can cause nerve slowing on its 
own.  However, there is median nerve slowing relative to 
ulnar nerve slowing in the same hand, which indicates carpal 
tunnel syndrome.  Peripheral neuropathies predispose to focal 
nerve entrapments due to "sick nerves" which cannot 
tolerate minor pressure.  

July and September 2003 VA Outpatient Clinic (OPC) records 
from Fort Worth include a diagnosis of onychomoycotic 
toenails.  In October 2003, the veteran testified before a 
DRO.  He indicated that during active service he had a skin 
graph from his right hip onto his right big toe.  He stated 
that the surgery took place in a tent (and was apparently 
undocumented).

III.	Criteria

The unappealed decision of the Board in September 1999 
denying service connection for frostbite of the hands and 
feet is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  The United States Court of Appeals for the 
Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
September 2001), and the new definition applies.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

IV.  Analysis

As was noted, service connection for frostbite of feet and 
hands was previously denied essentially based on findings 
that the veteran's history of frostbite injury in service was 
inconsistent, and that it was not shown that he had hand or 
foot disability which was a residual of frostbite, in 
service.  For additional evidence to be new and material, to 
raise a reasonable possibility of substantiating the claim, 
and to relate to an unestablished fact necessary to 
substantiate the claim in this scenario, it would have to 
tend (by itself or together with evidence previously of 
record) to show that the veteran did indeed have a frostbite 
injury in service, and to relate the current claimed 
disability (i.e. polysensory neuropathy) to such injury.

The additional pertinent evidence received consists of VA 
medical evidence showing diagnoses of polysensory neuropathy 
consistent with old frostbite neuropathy.  This evidence is 
new in the sense that it was not previously associated with 
the record.  However, the evidence is not material.  It was 
previously established, and is not in dispute, that the 
veteran has nerve disability which could potentially be a 
cold injury residual.  However, the preponderance of the 
evidence was against a finding that the nerve disability was 
indeed related to frostbite in service.  The unestablished 
facts necessary to establish service connection hence are (1) 
that the veteran indeed had frostbite of the hands and feet 
in service, and (2) that he has disability which is a 
residual of that injury.  

No additional evidence received since the September 1999 
Board decision tends to show that the veteran suffered 
frostbite in service.  It was previously noted that his 
history of frostbite (in combat circumstances) in Korea in 
1953 was inconsistent with official records which show that 
he was then in the continental United States, that he served 
in Korea from October 1954 to July 1955 (and not earlier as 
alleged), and that hostilities had ceased by then, with no 
indication that he engaged in combat.  No evidence received 
since September 1999 provides any support for the allegations 
that he sustained a cold injury in Korea.  Nor has any 
competent (medical) evidence been received relating current 
residuals of frostbite specifically to cold exposure injury 
in service.  Records showing he has nerve impairment not 
inconsistent with a cold injury merely establish a fact not 
in dispute, and do not establish that the frostbite occurred.  
Furthermore, none of the medical evidence received addresses 
the matter at hand, i.e., no evidence received relates 
current disability to a documented frostbite in service.  

Although the veteran asserts that his current disability is a 
residual of frostbite in service, his lay opinion is not 
competent evidence in the matter of medical etiology, and 
therefore cannot be deemed "material" for purpose of 
reopening the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The additional evidence received does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  
Hence, the claim may not be reopened.




ORDER

The appeal to reopen a claim for service connection for 
residuals of frostbite of the feet and hands is denied.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



